Case 1:19-CV-Ol778-RA Document 1 Filed 02/26/19 Page 1 of 33

JUBGE ABHAMS

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_______________________________________________ X
PRAKASH ME:LWANI ; CV
§ N§.. 1991

 

Plainaa,
v. § CoMPLAINT
vALENTrNE IFEATU NWANKWO a/b/a § JURY TRIAL ;DEMANDED

RESSOROTH, CHIIJINMA NWANKWO
a/k/a CHIDINMA KANU-IV"[, RESSOROTH,
AMAZON-COM, INC., and DOBS 1~5,

Defendants. .
_______________________________________________ X .-" §
_"‘ » `.`"___`?‘
r“ ' F.~.'.'{ :_~
‘\_ \\ < j fJ'~
___ |`\..`.> ._~.
C*“> .»" `-`",.
, “'U . §-
x far; '“'“ s

£`""'1

Plaintitf pro se Prakash Melwani (“Melwani” or “Plaintifi”), as and for his eonlp§§nt §
against defendants, Valenn`ne Ifeatu Nwankwo (“Nwankwo”) dfb/a Ressoroth, Resso}oth
(“Ressoroth”), Chidinma Nwankwo a/k/a Chidinma Kanu-Ivi, (“Chidinma”), and with the others,

Does 1-5 (collectively, “the Ressoroth Defendants”), and Amazon.oom, Inc. (“Alnazon”)

(collectively, “Def`endants”) alleges as follows:

NATURE {)F THE ACTION
…%

1. This is an action for false advertising5 trademark in&ingement, trademark dilution,

wire fraud, unfair competition, public deeeption, unjust enrichment, and related claims in

violation of the laws of the United States and the State of New York. Plaintiff seeks an

injunction, treble damages, related relief, and such other relief as the Court deems just, proper

and equitable

Case 1:19-CV-01778-RA Document 1 Filed 02/26/19 Page 2 of 33

JURISDICTION AND VENUE

2. This Court has jurisdiction over this matter pursuant to 15 U.S.C. § 1121 and 28
U.S_C. §§ 1331, 1332, 1338, and 1367. This Court also has jurisdiction over this matter under 18
U.S.C.A §§ 1964(a) and 1964(c), Plaintiff’s claims are predicated upon the Lanham Trademark
Act of 1946, as amended, 15 U.S.C. § 1051, et seq.; the Racl<eteer lntluenced and Corrupt
Organizations Act (“RICO”), 18 U.S.C § 1343; and claims under the statutory and common law of
the State of New Yorlc, Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b) and (c).

3. This Court has personal jurisdiction over Det`endants under Sections 301 and 302
of the New York Civil Practice Laws and Rules because Defendants continuoust and
systematically conduct, transact, and solicit business in this District, and because the events

giving rise to this complaint occurred in this state and/or had effects in this state.

'I`HE PAR'{'IES

4. Plaintiff Melwani is a United States citizen with an address in the Southem
District of New York at 101 West 23rd St., Suite 163, New York, NY 18011. Plaintiff is the
individual owner er a ranin or R@yai siik® (“Royai sili<®”) trademarks (“Rs Mau<s”) that are
the subject of this lawsuit Plaintiff has been injured and will continue to be injured in New
York and in this judicial district by Defendants’ wrongful and unlawful acts

5. Upon information and belief, defendant Valentine Ifeatu NWanchc (°‘Nwankwo”)

is an individual person With an address at 14003 Frost Creek Drive, Pear]and, Texas 775 84.

Case 1:19-CV-01778-RA Document 1 Filed 02/26/19 Page 3 of 33

6. Further, upon information and beliet`, Nwanlcwo conducts business under the
names Ressoroth, ressoroth, Resso Roth, Resso and Roth, and R + R (collectively, “Ressoroth”)
at the same address, 14003 Frost Creek Drive, Pearland, Texas 775 84.

7. Upon information and belief, defendant Chidinma Nwankwo a/k/a Chidinma
Kanu~lvi, (“Chidinma”) is an individual person with an address at 14003 Frost Creek Diive,
Pearland, Texas 77584.

8. Upon information and belief, Chidinma is married to Nwankwo and assists him in
the management running, housing and operation of Ressoroth under various alias names

9. Upon information and beliet`, defendant Ressoroth, a/l</a ressoroth, a/k/a Resso
Roth, afk/a Resso and Roth, and a/k/a R + R (collectively, “Ressoroth”), are un~registered
business entities, that ostensibly market moderately-priced men’s fashion accessories, with a
principal address at 14003 Frost Creek Drive, Pearland, Texas 77584.

lO. Further, upon information and belief, defendant Ressoroth, as identified herein,
a/k/a “ressoroth,” is the known name of a third-party seller of men’s fashion accessories at the
well-known Amazon marketplace www.amazon.com (“Amazon Marketplace”). Moreover,
Ressoroth is an online seller of men’s fashion accessories at the E-coinrnerce Website:
Wian>v.ressoandroth.coin (“Ressoroth Website”).

ll. Amazon.corn, lnc. (“Amazon”) is a Delaware corporation With its principal place
of business at 410 Teny Avenue North, Seattle, Washington 98109. Amazon owns and operates
the popular online marketplacej earlier identified herein as the Amazon Marketplace.

12. The true names and capacities, whether individuals, business entities or otherwise

of defendants named as DOES 1-5, are unknown to Plaintiff at time of this complaint DOES 1~

 

Case 1:19-CV-01778-RA Document 1 Filed 02/26/19 Page 4 of 33

5 are parties who, from 2017 to 2018, sold or assisted in the selling of certain Ressoroth products
at the Aniazon marketplacea more specifically -- an alleged white Royal Silk® pocket square

13. Plaintiff alleges that defendants Nwanl<wo, Chidinrna, Ressoroth, and DOES 1~5,
(collectively, “the Ressoroth Defendants”), operating as a joint enterprise with intent to scheme,
are jointly, severally and concurrently liable for all the causes of action itemized in this lawsuit
Further, at all relevant times, the Ressoroth Defendants, inclusive of DOES 1*5, were the agents,
servants and employees of every other one of the Ressoroth Defendants and the improper acts of

each were conducted within the course and scope of that agency, scheme or employment

PREL}l\/I}NARY ALLEGATIONS

Plaintiff’s Business and Trademarks

14. Plaintiff is the owner of all rights, title, and interest in and to a family of multiple
registered and common law trademarks using “ROYAL SILK” as all cr a significant portion of
the mark ("the RS Marks”). The RS Marl<s include, but are not limited to, the following U.S.

Trademark Applications, Registrations and IC nuinbc~;~rs:1

 

Trademark Rea. No. Registration Date §§ Gaods or Services
ROYAL SILK 233 8016 April 4, 2000 25 ‘Wearing apparel made wholly or substan-

tially of silk, namely, tops, shons, skirts,
boxers, scarves, sashes, mufflers

R{)YAL SILK 3578997 February 24, 2009 25 Wearing apparel made wholly or substan-
(Word and Design mark) tial!y of silk, namely, scarves, ties, boxer
shorts, skirts, tee shirts, long-sleeved
shirts, and shirts for suits

ROYAL SILK 3745470 February 24, 2009 3 Hair conditioner, hair shampoo.

 

1 'l`he IC number designates the International Classification code number of Goods and Services for the purpose of
the registration of a trademarks at the United States Patent and Tradernark Ofiice.

Case 1:19-CV-Ol778-RA Document 1 Filed 02/26/19 Page 5 of 33

ROYAL SILK 5076644 Novernber 8, 2016 24 Handlcercliiefs, made in whole or in
substantial part of silk; silk fabric

ROYAL SILK 5076644 Novernber 8, 2016 45 Providing information in the fields of silk,
the folklore of silk, the history of sill<, and
the proper care of silk via websites on a
global computer network
Mpplicarr'on #) (Lefpplican‘on Date)
ROYAL SILK # 8810} l07 August 31, 2018 22 Laundry wash bags

15. Soine of the RS l\/farlcs have achieved incontestable status under 15 U.S.C. § 1065,
as the result of which, under U,S.C. § lll§(b) of the Trademarlc Act, the registrations are the
conclusive evidence of the validity of the marks and of the registrants exclusive right to use the
marks on or in connection with the goods or services specified in the affidavit establishing the
incontestability

l6. Plaintill"s Royal Silk® marks are validly registered or applied for, subsisting,
unrevoked and uncancelled.

l7. On September 20, 2005, a unanimous jury verdict in this Court found that Royal
Sill<® was a famous and/or distinctive trademark2

18. The RS Marks are famous and disctinctive and well-known to the buying public
as identifying and distinguishing Plaintift’s Royal Sillc® goods exclusively and uniquely as a
reliable source of the high-quality silk merchandise and services to which the RS l\/larlcs are
applied The RS Marks have acquired enormous value, goodwill and recognition in the U.S.

19. Plaintifi` is engaged in the licensing of the RS Marks for the marinii`acture3
distribution sale, marketing and promotion in interstate commerce of the Royal Silk® brand line

of clothing, accessories, personal care products, and services Plaintifl` and/or his predecessors-

 

2 H'akas!i Mefwani v. PradipK. Ja)jn et al., 02 Civ 1224 (_DF)

Case 1:19-CV-01778-RA Document 1 Filed 02/26/19 Page 6 of 33

in-interest have been continuously using the RS Marks for over forty years, beginning as early as
March 1978.

20. Royal Sillc, Ltd. (“RSL”) and Royal Silk Direct, lnc. (“RSD”) are two of the
companies licensed by Plaintiff to market, sell and distribute Royal Silk® goods and services

2 l. Both RSL and RSD are New York state corporations

22. RSD is a long-establishedJ consumer-based online seller and merchant of Royal
Silk® products and services with the website address: www.RoyalSilkUSA.com (“RS Website”).

23. The RS Website and a range of Royal Sill<® products can easily be found and
discovered through all the major online search engines in the United States and worldwide

24. More signitlcan’i;lyJ RSD is a third party seller at the Amazon Marketplace in two
different ways: (a) tirstly, whereby RSD directly sells and ships Royal Silk® goods to Arnazon’s
customers (“RSD’s Direct Sales”) g (b) secondly, RSD is a direct supplier of certain Royal Silk®
goods to Ainazon, whereby Amazon, through its FBA Channel Program (“FBA Channel”)3,
ships and promotes authentic Royal Silk® goods to its own member customers and through its
own advertising marketing, and convenient low~cost, high-speed shipping services (“RSD’s
FBA Sales”). ”l`hus, RSD is both a direct retailer ofRoyal Silk® goods at the Amazon website as
well as a supplier of certain higher-volume Royal Silk® goods to Arnazon for its FBA Channel.

25. By now it is commonly known that Amazon is one of the largest online sellers of
consumer goods in the Aniericas, and likely the largest one.

26. RSD has been a third party seller ofRoyal Silk® goods at Arnazon since 2006.

 

 

3 The word “FBA” is an acronyrn for “Puliilled by Arnazon”

Case 1:19-CV-Ol778-RA Document 1 Filed 02/26/19 Page 7 of 33

27, Additionally, for many years, RSD has participated in the Arnazon Brand
Registry Prograrn {“Aniazon Brand Registiy”), whereby Arnazon grants certain enhanced
privileges to vetted and verified brand owners of intellectual property, as well as facilitates,
accelerates, and resolves brand issues between intellectual property rights’ owners and other
third party sellers in the context of the Alnazon Marl<etplace.

28, Whether in the case of RSD’s Direct Sales or RSD’s FBA sales, and before any
product can be sold in the Amazon Marketplace, as a third party seller, RSD is required by
Arnazon, at a inininium, to upload the specific product’s unique universal price code number
(“UPC Number”), selling title, selling text, selling images of the specific product to be sold
through the Ainazon Marl<etplace in order to create a unique sales page (“Sales Page”) that will
ultimately be viewable by worldwide consumers that are visiting the Amazon Marl<etplace.

29. Once Amazon approves a third party seller’s product for sale in the Amazon
Marketplace, it assigns that specific product a unique lO»digit Arnazon catalog number that
identifies the specific product, known as the ASIN (‘°ASIN”)".

30. Because RSD is a participant in the Ainazon Brand Registry, it is not required to
submit a UPC number, but can instead provide a unique brand ltern Nurnber (“Itenr Number”) of
any specific product to be sold in the Amazon Marketplace. Siinilarly, as a participant in the
Amazon Brand Registiy, RSD is allowed to create an enhanced sales page (“Enhanced Sales
Page”) that contains more space for more selling content in the form of additional images,

graphics, copy, videos, etc. in the lower half of the Sales Page.

 

4 ASlN is an acronyrn for Arnazon Speciai identification Nurnber. 'l`his number, issued by Arnazon, is
assigned to each unique product sold in the Amazon Marl<etplace.

Case 1:19-CV-01778-RA Document 1 Filed 02/26/19 Page 8 of 33

GENERAL ALLEGATIONS
W
The Electronic Hijackings of Plaintiff’s Item 139 at the Amazon Marketplace

31. Since as early as 2012, one of the key Royal Silk® goods sold by RSD through
Arnazon’s FBA Channel was, and still is, a fine white silk pocket square, Item Number 139 as
identified by RSD, and with an ASIN code number BOGGLl\/iRFXZ as identified by Arnazon.
Hereinaiter, this fine white silk pocket square will be identified as item 139 (“Iteni 139”).

32_ ltem 139 was displayed on an Enhanced Sales Page. Exhibit A is a true partial
copy taken from the Enhanced Sales Page for Itern 139 as recently featured in the Amazon
Marketplace around the time of this writing

33. Upon information and belief1 since at least as early as Decernber 2017, the
Ressoroth Def`endants, without the consent or permission of plaintiff Melwani, have
manufactured purchased importedl distributed advertised, marketed promoted shipped,
offered for sale, and sold, throughout the United States, silk goods in the form of alleged Royal
Silk® merchandise (the “lnt`ringing Goods”). The lnfringing Goods are competitive with, related
to, and are directed and targeted in the same Amazon Marketplace and towards the same group
of consumers as the goods to Which the RS Marlcs are applied or likely to be applied

34. One of the lnf`ringing Goods sold and marketed by Ressoroth was a counterfeit
version of item 139 (‘°Counterfeit 139”).

35 . Upon information and belief`, for several years, Ressoroth has been, and still is, an
active third party seller with a storefront in the Arnazon Marketplace (“Ressoroth Storefront”)

that displays a variety of moderately-priced men’s fashion accessories

Case 1:19-CV-Ol778-RA Document 1 Filed 02/26/19 Page 9 of 33

36, One of the Int`ringing Goods sold and marketed at the Ressoroth Storefront was
Counteri`eit 139. Upon information and beliet`, Countert`eit 139 first appeared at the Ressoroth
Storefront as well as the FBA Channel at least as early as January ZOl 8.

37. On or around lilly 24, 2018, `Plaintit`t` became aware ofthe drastic drop in sales of
Itern l39 for the first six months of 2018 Thercupon, Plaintit`f commenced an investigation and
it was quickly decided that, in order to increase sales of Item 139, immediate text and image
changes and edits had to be implemented to the Enhanced Sales Page for Item 139.

38. 'l"hus, on the same day, July 24, 2018, RSD made numerous attempts to
implement the necessary edits and updates to the Enhanced Sales Page for ltem 139. ln short, all
these multiple attempts, over the course of several hours, failed inexplicably because Amazon’s
computerized catalogng system simply could not or would not effectuate the updates for Item
139 Within the normal time it takes for changes to apply, usually within the hour.

39. As a result, on the same day, luly 24, 2018, as the brand owner of the Royal Silk®

mark, Plaintiff contacted the support group at Ainazon (“Arnazon Support”) to find out why
RSD could not edit the Enhanced Sales Page for ltern 139. Amazon Support informed Plaintiff
that the reason RSD could not edit its Enhanced Sales Page for Itern 139 because RSD was no
longer the recognized seller for ltem 139. Shocked that RSD had lost control of its own
Enhanced Content Page that it had created and paid for, Plaintift` then enquired to find out from
Aniazon Support as to how one or it determined the seller information lt was only then, that
Plaintii.f learned that in a tiny lower corner of the right column of the Enhanced Sales Page for
Item 139, and under the heading “ln Stock,” the seller information appeared in a miniscule line

that read: “Sold by ressororh and Fulj?!led by Amazon.” ln other words, what appeared to be

 

Case 1:19-cV-01778-RA Document 1 Filed 02/26/19 Page 10 of 33

ltem l39’s were being sold and fulfilled through the Arnazon FBA Channel but sourced by
Ainazon through a seller identified simply as “ressoroth” (sic). Exhiblt ll is a true copy of the
hijacked page (“the Hijacked Page”) that was cleverly electronically engineered, manipulated,
and activated by Ressoroth to sell Countert`eit l39’s. rl`he Hijacked Page looks almost the same
as RSD’s Enhanced Selling Page but with few minute, imperceptible changes in the text copy.
However, the bulk of the text copy, all the photo images and all design graphics are the same

40. The next day, Plaintit`f conducted a search for the word “ressoroth” in the Ainazon
Marl<etplace. The instant search revealed Counter;t`eit 139 to be the first pictorial item featured in
a list of thirty-nine image results that Were from the Ressoroth Storefront. Exhibit C is a true
copy from the Amazon Marketplace page showing the first three items of a group of thirty~nine
items under the Ressoroth Storet`ront search results as conducted by Plaintift` on July 25, 2013.

41. Almost immediately after conducting the “ressoroth” search, Plaintit`f shuttled
between Amaaon Support and Arnazon Brand Registry to restore RSD as the seller of ltern 139.
Al`ter considerable back and forth, but within a day, Arnazon was able to restore RSD as the
rightful seller of item 139. Astonishingly, on the next day, Plaintiff learned that the Ressoroth
Defendants had re~hijacked and taken control of the Enhanced Sales Page for ltern 139.

42_ Once again, Plaintitt` notified Arna_zon Support that seller Ressoroth had re-taken
control of the Enhanced Sales page for ltem l39. This time Ainazon Support was able to rectify
the problem in a shorter amount of time and RSD was restored as the brand seller of Item 139.

43. But once again, within about two hours of RSD being restored as the seller of
Itern 139, Ressoroth was able quite easily to re-hijacl< and take control of the Bnhanced Sales

Page for Item 139 for the third time Over the next two or three days, and despite Arnazon

10

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 11 of 33

Support’s best efforts, Ressoroth was able to hijack the Enhanced Sales Page for Item 139 for the
fourth and fifth time.

44. Finally, at that point, Amazon Support concluded that RSD’s listing issue for Item
139 and the Enhance Sales Page had to be further escalated so as to get it resolved by the people
at the catalog department (“Amazon Catalog l)ept,”) and informed Plaintif`f that someone from
that department would shortly get in touch with him

45. And in fact, a representative from the Amazon Catalog Dept. contacted Plaintiff.
Ai`ter some back and forth and failed attempts, it was determined that there was no easy fix for
this problem, but it could be fixed provided the Enhanced Sales Page for ltem 139 first be de~
listed and shut down for several hours to de-bug it, possibly as long as one day, then RSD’s page
would be restored as a new page for Item 139 that might need some edits on the part ofRSD.

46. On or about July 29, 2018, Amazon Catalog Dept. was able to generate a fresh
new page as the replacement for RSD’s Enhanced Sales Page for Item l39. The technical issue
was finally fixed Since luly 29, 2018, RSD has been the recognized brand seller for ltem l39.

47. 'l`o summarize, from about early January 2018, and perhaps sooner, to .luly 2018,
Ressoroth Was able not only to ship Counterfeit 139’s to Amazon’s fulfillment centers for the
FBA Channel but also to hij-ack and take complete control of RSD’s Enhanced Sales Page for
Item 139 in the Amazon Marketplace, not just once but a multiple number ot` times

48. Upon information and belief, in order to accomplish the hijacking and control of
RSD’s Enhanced Sales Page for ltem 139, Ressoroth, operating remotely with others, committed
deliberate wire fraud, by exploiting one or more vulnerabilities in the computer code for the

database of the Arnazon cataloging system for items listed in the Ainazon Marketplace.

ll

Case 1:19-cV-01778-RA Document 1 Filed 02/26/19 Page 12 of 33

Ressoroth’s Misrepresentations About Counterfeit 139
49. Undcr Amazon’s rules for third party sellers, in order to mark'et, promote and sell
a branded product, Ressoroth would have had to provide Amazon a legitimate invoice showing

how it had acquired the alleged Royal Silk® goods Upon information and belief, Ressoroth did

not provide such an invoice or other form of assurance about ltem 139 to Arnazon.

50. As part of his investigation ot` the Hijacked Page, and under the informal rules of
Arnazon Support, Plaintift` was required to order and get a representative sample of Countert`eit
139. And, in fact, as soon as he learned of the breach by Ressoroth, Plaintit`f ordered and
received samples of Counterf`eit 139. Based on side~by-side comparison of ltern 139 versus
Countert`eit 139, Plaintiff was able to examine the size, weight, type of silk, and other features of
Counterfeit l39 and determine that Ressoroth had made several false claims about its goods

51_ For exampleJ in the sales text of` the Hijacked Page, Ressoroth made the following

specific claims: (a) that Counterfeit 139 was a genuine Royal Sill<® product; (b) that the size of

Counterfeit 139 was sixteen-inches squared and that it was full-sized; (c) that Counterfeit 139
was made of genuine 60 gram Silk Twill; (d) that Counterfeit 139 was the beneficiary and
recipient of 254 positive customer reviews in the Amazon Marl<etplace with an average high
rating of about 4.5 Stars out of 5 Stars; and (e) that Ccunterfeit 139 was made in Korea. Each of
these five claims made by the Ressoroth Defendants was not just misleading but literally false
52. The wrongful acts committed by Ressoroth, along with others, have caused and are
likely to cause deception, confusion and mistake among consumers For examplej that (a) the

lnf`ringing Goods, including Countert`eit 139, originated with Plaintif`f` or one of his licensees; (b)

12

Case 1:19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 13 of 33

there is some afliliatiori, connection cr association between Ressorcth and Plaintiff or one of his
licensees; (c) the Infringing Goods Were legitimately acquired from someone other than Plaintiff`
or one of his licensees; andfor (d) such lnfiinging Goods are being offered to consumers With the
sponsorship and/or approval of Plaintiff or his licensees

53. Ressoroth’s wrongful and unlawlnl acts have caused and Will continue to cause
dilution in the form of blurring and tarnishment to the RS Marks to the detriment ofPlaintift`.

54. Ressorotb’s wrongful acts Were Willful and intentional, in that this defendant
either knew that the lnflinging Goods bore a trademark confusineg similar, substantially
indistinguishable and/or identical to the RS Marks, or willfully ignored such fact Ressoroth’s
acts were undertaken in a deliberate effort to cause confusion and mistake among the consuming
public as to the source, affiliation and/or sponsorship of said products, and to gain the benefit of
the extensive goodwill associated With the RS Marks much to the detriment of Plaintiff.

55. Ressoroth’s acts with respect to the Infringing Goods Were Wrongfnl, knowing,

willliil and intentional even if the lnfringing Goods did not bear a Royal Silk® mark because the

goods Were advertised as being Royal Silk® goods

56. Since at least as early as December 2017, Ressoroth along With others have been

aware that they have been infringing at least one or more of the RS Marks.
57 . The consumers of Royal Silk® goods at the Amazon Marketplace and other online

marketplaces are ordinaiy, everyday consumers, particularly those that are likely buy

inexpensive items on impulse and are most likely to be confused by similar marks

13

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 14 of 33

5 8. The conduct of Ressoroth, along with others, was not just improper and unlawful,
but also knowing, schemiug, deliberate, willful, and intentionally deceptive to the public and has

been in total disregard ofPlaintift‘s lawful rights

Amazon’s Culpability In This Matter

59. Over the course of at least the first seven months of 2018, Arnazon received and
stocked, in its fulfillment centers, Counterfeit l39’s, that were specifically furnished by
Ressoroth to enable Arnazon to ship such Ini`n`nging Goods to its individual member customers

Thus, Amazon knew or should have known that Counterfeit 139’3 were not the same size and

simply checked its customer complaint forum that is publicly posted; and despite such facts,
Amazon turned a blind eye and continued to ship such inferior Infringing Goods to its unwary
customers to the detriment of Plaintiff. In doing so, Amazon deprived RSD of its legitimate
sales The precise amount of sales lost to Ressoroth is known by Aniazon and thus discoverable
Beyond the loss of sales, RSD lost the names and addresses of such customers, who are generally
a valuable source of additional and repeat saies, to Ressoroth wbo, in turn, benefitted from the
acquisition ot` such customer names and addressesj to the detriment ofRSD and Plaintii?t`.

60. Amazon knew or should have known that its cataloging system for items in the
Amazon Marketplace was flawed With vulnerabilities in its computer code, such that its own
vetted third party Arnazon sellers, such as Ressoroth, were easily able to bypass Amazon’s
cataloging system and to manipulate as well as to hijach certain sales pages to gain unfair

advantage over their competitors in the Amazon Marketplace.

l4

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 15 of 33

Ressoroth’s Scheme to Employ Wire F rand to Defraud Plaintiff

61. Over the course of at least the first six to seven months of 2013, Ressoroth

62. Upon information and beliei`, Nwankwo and Ressoroth are essentially the same
person and, in fact, Nwankwo was, and still is, the mastermind behind the plot to commit wire

fraud against Plaintiit and his lawful intellectual property by means of false and fraudulent

items which were sold in the Amazon Marketplace, in order to block the sales of legitimate ltem
l39’s, Operating remotely, for a period of at least seven months, Ressorcth used a computer or
an electronic device to commit wire fraud and bring its scheme against Plaintiff to fruition

63. Signiiicantly, from a list of millions of products that are available to the public in
the Arnazon Marketplace, Ressoroth, participating with Nwankwo, Chidinma, and others
specifically targeted to convert ltem 139 sales for its own benefit through the use of the Hijacked
Page and the sale of Countert`eit l39’s.

64. As a direct result of Ressoroth’s wire fraud, RSD lost sales of ltern 139 for a
period of at least seven months The exact amount of such sales is clear and definite and not
speculative; and the amount of such improper sales is known by both Amazon and Ressoroth,

and will be determined during the course of this lawsuit

15

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 16 of 33

FIRST CLAIM FOR RELIEF AGAlNST THE RESSORO'I`H DEFENDANTS
Fa£s'e Advertisc'ng Under 15 U.S.C. § 1125(¢1)(1)(B)

65 . Plaintii`f repeats and realleges the allegations set forth in paragraphs l through 64
above as if fully set forth herein

66. As evidenced by Exhibit B and Exhibit C, and as more fully described in ‘le 51
to 52, the Ressoroth Defendants have made use of false advertising and/or false or misleading
representations of facts that are likely to cause confusion, deception, and mistake among the
consuming public

67. Upon information and belief Ressoroth made these false and misleading
statements at the Amazon Marketplace to induce consumers to purchase products allegedly

bearing Plaintiff’ s Royal Silk® mark from the Ressoroth Defendants, While paying prices for and

expecting to receive a 16” square made of 60 grain Sillr Twill, that was made in Korea, and not
some smaller 12” square made in China and made of questionable sille

68. The Ressoroth Defendants’ improper and unlawful conduct has been knowing,
deliberate, willful, and intentionally deceptive to the public and has been in total disregard of
Plaintifi’ s lawful rights and in violation of 43(a)(2) of the Lanliam Act, 15 U.S.C. §
1 lZS(a)(l)(B).

69. The Ressoroth Defendants have injured Plaintiff in an amount to be determined
during the course of this litigation and have caused and Will continue to cause inoperable injury
to Plainti& and his licensees, for Which Plaintiff has no adequate remedy at law.

70. Beyond the loss of revenue, RSD has also lost the names and addresses of all such

customers Who received Counterfeit 139’5 as supplied by Ressoroth and shipped by Arnazon.

l6

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 17 of 33

SECOND CLAIM F()R RELIEF AGAINST THE RESSOROTH DEFENDANTS
Federal Trademark In_§‘ingemenr under 15 U.S. C. § l 1 l 4(])(¢1)

71. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 70
above as if fully set forth herein

72. The Ressoroth Defendants’ willful use of the Royal Silk® mark, without
Plaintiff’s consent3 constitutes trademark infringement in violation of 15 U.S.C. § 1114(1)(a), in
that, among other things, such use is likely to cause confusion, deception and mistake among the
consuming public and trade as to the source, approval or sponsorship of the lnfringing Goods.

73. The Ressoroth Defendants’ mongful and unlawful conduct has been knowing,
deliberate, Willful, and intentionally deceptive to the public and has been in total disregard of
Plaintiff’s rights

74. The Ressoroth Defendants’ misconduct has injured Plaintiff in an amount to be
determined at trial and has caused and vvill continue to cause irreparable injury to Plaintiff, for
Which Plaintiff has no adequate remedy at law,

THIRD CLAIM FOR RELIEF AGAINST ALL DEFENDANTS
Fedeml deemark Dilurion under 15. U.S. C. § 1 ]25(0)

75. Plaintiif repeats and realleges the allegations set forth in paragraphs l through 74
above as if fully set forth herein

76. The RS Marlcs are famous and inherently distinct Plaintiff and/or his
predecessor~in~interest, in connection with the promotion and sale of their products, have used
the RS Marl<s on a national and international basis since as early as April 1978. As a result of

Plaintiff’s extensive and substantial marketing and promotion of the RS Marks, the consuming

17

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 18 of 33

public and trade have come to associate the RS Marlcs, uniquely and distinctly, particularly
With respect to silk clothing, with Plainti:l`t"s licensees and their high quality merchandise

77. The Ressoroth Defendants and Arnazon have injured Plaintiff in an amount to be

and colorable limitations of the RS Marl<s and thereby caused, and are causing, the actual dilution
by blurring and tamishment of the distinctive qualities of the registered RS Marks.

78. By virtue of flaws and vulnerabilities in the electronic system for the database of
the Arnazon cataloging system for items listed in the Aniazon l\/larl<etplace, along with the
failure to properly examine the dimensions of Counterfeit l39’s that Were stocked in its own
fulfillment centers, as well as the failure to be attentive to its customer complaints, Arnazon has
directly or indirectly caused dilution by blurring and tarnishrnent of the distinctive qualities of
the registered RS Marks and thus injured Plaintilf in an amount to be determined at trial

79. By and through their unscrupulous and unlawful acts, the Ressoroth Defendants
have deliberately sought to trade on and benefit from the distinctive value and reputation of the
RS Marl<s and thus have caused dilution of the RS Marlcs.

80. The Ressoroth Defendants and Arnazon have caused dilution by blurring of the
RS Marks, by Which the essential connection in consumers’ minds between the RS Marks and

the goods and services offered by Plaintitf or his licensees are Weakened and denigrated.

18

Case 1'19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 19 of 33

81. Due to the questionable and dishonest value of the lnfringing Goods, the
Ressoroth Defendants have caused dilution by tamishment to the RS Marks, thereby lessening
the value of the RS Marks_

82. As a result of the above acts, Defendants have caused trademark dilution to the
RS Marks in violation of 15 U.S.C. § 1125(0),

83. The Ressoroth Defendants’ knowing, deliberate, improper and Wrongful conduct
has injured Melwani in an amount to be determined at trial and has caused and is likely to cause
irreparable injury to Melwani and his marks, for which Melwani has no adequate remedy at law.
Amazon’s conduct has been improper under basic and ordinary business practices and under the

covenant of good faith and fair dealing

FOURTH CLAIM FOR RELIEF AGAINST THE RESS()RO'I`H DEFENDANTS
R[CO Wire Fraud under 18 USC. § 1343

84. Plaintiff repeats and realleges the allegations set forth in paragraphs l through 83
above as if fully set forth herein

85. Gver the course of at least the first seven months of 2018, Ressoroth, Nwankwo,
Chidinrna and others, conspired through a pattern of racketeering activity, specifically wire fraud
through the use of an electronic device, and directly or indirectly participated in an enterprise the
unlawful activities of Which affect interstate commerce

86. Ressoroth, Nwankwo, Chidinma and others devised the plot to commit wire fraud
against Plaintit`f and his lawful intellectual property by means of false and fraudulent pretenses,
representations, and promises The plot, as described earlier, Was to offer the sale of Countcrfeit

139’s by exploiting a Weakness in Amazon’s electronic system for cataloging distinct items

19

 

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 20 of 33

which were sold in the Ainazon Marl<etplace and to block the sales of legitimate Item l39’s.
Operating remotely, for a period of at least six to seven months, Ressoroth used a computer or an
electronic device to commit such wire fraud and bring its scheme against Plaintifl" to fruition in
the form of the Hijaclced Page not just once or twice but several more times than that

87, As a proximate cause of Ressoroth’s wire fraud, RSD lost sales of ltem 139 for a

Arnazon and Ressoroth, and will be determined during the course of this lawsuit
88. Under 18 U.S.C. § 1964, Plaintiff is entitled to recover threefold the damages he
sustained and the cost of this lawsuit and legal fees

FIFTH CLAIM FOR RELIEF AGAINST THE RESSOROTH DEFENI)ANTS
Unfaz`r Comperition under 15 U.S. C. § 1125(¢1)(])(A)

89. Plaintiff repeats and realleges the allegations set forth in paragraphs l through 88
above as if fully set forth herein

90. Plaintiff has expended substantial time, resources, expenses, and effort to develop
an obtain an extremely good reputation and goodwill for the RS Marks .

91. The Ressoroth Defendants have knowingly and deliberately engaged in deceptive
and unlawful acts to damage the goodwill associated with Plaintifl"s trademark and to damage
the advantage that Plaintiff had accrued in its relationship with Arnazon for the Ressoroth

Defendants’ own benefit and monetary gain, at Plaintiff’s expense

28

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 21 of 33

92. Ressoroth’s claims about Counterfeit 139, as itemized in 1{51, are false, fraudulent
and misleading representations of fact in commercial advertising that misrepresent the nature,
characteristics, qualities, and geographic origin of Plaintiff’ s goods

93. The Ressoroth Defendants’ wrongful acts constitute trademark infringement and
unfair competition in violation of 15 U.S.C, § llf/l$(a)(l)(A).

94. 'l`he Ressoroth Defendants’ improper and wrongful misconduct has been in
violation of Plaintiff’s rights and without his consent, has caused and will cause confusion,
mistake, and/or deception among consumers and the public as to the source, origin, sponsorship,
and/or quality between Defendants’ goods and the Royal Silk® goods licensed by Plaintift`,

95. The Ressoroth Defendants’ improper and unlawful conduct has been knowing,
deliberate, willful, and intentionally deceptive to the public and has been in total disregard of
Plaintifi’s lawful rights and in violation of 43(a)(2) of the Lanham Act, 15 U.S.C. § 1125(a)(2).

96. The Ressoroth Del`endants’ improper, unscrupulous, and wrongful misconduct has
injured Plaintitl` in an amount to be determined at trial and has caused and will continue to cause
inoperable injury to Plaintiff and to the goodwill and reputation of his RS Marks, for which

Plaintiff has no adequate remedy at law.

§KTHQLAM FOR RELIEF AGAINST THE RESSOR(MLEFENDANTS

New Yor'k Gerzeml Business Law §349 - Un]€rz'r Deceprive Aci,‘s and Pracrices

97 . Plaintiff repeats and realleges the allegations set forth in paragraphs l through 96
above as if hilly set forth herein
98. The Ressoroth Defendants’ aforementioned acts constitute deceptive acts and

practices, that have caused consumer injury and will continue to cause consumer injury The

21

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 22 of 33

99. Defendants’ willful and unscrupulous misconduct has injured Melwani and has

adequate remedy at law.

SEVENTH CLAIM FOR RELIEF AGAINS'I` ALL DEFEN])ANTS
Trademcir!c Dilurion under N. Y. Gcneraf Business Law § 360~]

IOO. Plaintiff repeats and realleges the allegations set forth in paragraphs l through 99
above as if fully set forth herein

lOl. The RS marks are famous and distinctive

102. The Ressoroth Defendants’ commercial use of the Royal Silk® mark for goods,
that are materially different from Plaintiff’s authorize products, has diluted and is likely to dilute
the distinctive quality of the RS Marl<s by diminishing the ability of these marks to exclusively
identify and distinguish Plaintist good-s and services, and by tamishing Plaintiff’s RS Marks
with Counterfeit l39’s of inferior quality that were advertised in the Amazon Marl<etplace,
arguably the largest e~coinnierce websi.te in the United States, and shipped by Amazon from its
own fulfillment centers to its customers As a result, The Ressoroth Defendants have injured
Piaintiff’s or his licensees’ public image and business reputation and/or diluted the distinctive
quality of the RS Marl<s in violation ofNew York Genetal Business Law § 360-l

103. Amazon’s failure to inspect the dimensions of Counterfeit 139’5, along with its

repeated failures to secure its website and its electronic system from one of its own vetted,

22

Case 1'19-cV-01778-RA Document 1 Filed 02/26/19 Page 23 of 33

verified and authorized third party vendors, and its failure to monitor its customer messaging
system, has directly or indirectly contributed to the dilution of Plaintiff’s RS Marks.

104, The Ressoroth Defendants’ improper, unscrupulous, and unlawful conduct has
been knowing, deliberate, willful, and unscrupulous; and has been in total disregard of Plaintiff’ s
lawful rights

105. The Ressoroth Defendants’ and Arnazon’s improper and wrongful acts have
injured Plaintiff in an amount to be determined at trial and have caused, are causing, and threaten

to cause irreparable injury to Plaintiff, for which Plaintiff has no adequate remedy at law,

EIGHTH CLAIM FOR RELIEF AGA]{NST ALL DEFENDANTS
WJUSTENR]CHAJENT

106. Plaintift` repeats and realleges the allegations set forth in paragraphs l through 105
above as if fully set forth herein

107. By virtue of The Ressoroth Defendants’ knowing deliberate, improper,
unscrupulous, and unlawful acts described above, Defendants have been unjustly enriched in an
amount to be proven in the course of this lawsuit

108. The Ressoroth Defendants’ retention of monies gained through willful, unlawful
and deceptive business practices, wire fraud, false advertising intiingernent, and tarnishment
would serve to enrich Defendants unjustly and would be contrary to the interest of justice

109. Alnazon’s retention of monies, in the forrn of all fees and commissions from the
improper and unlawful sales of Counterfeit l39’s, would serve to enrich Arnazon unfairly in
spite of its wrongful business conduct, including to allow Ressoroth to continue selling in the

Arnazon Marketpiace to this day.

Case 1'19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 24 of 33

NINTH CLAIM FOR RELIEF AGAINST THE RESSOROTH DEFENDANTS
Un]€zir Competition under the Common Law of New York

llO. Plaintiff repeats and realleges the allegations set forth in paragraphs l through 107
above as if fully set forth herein

lll. The Ressoroth Defendants have sold and distributed Counterfeit l39`s that are
materially different from Plaintiff's Royal Silk® goods that are authorized for sale by Plaintiff.

112. The sale of Countert`eit l39’s by the Ressoroth Defendants deprives Plaintift`s
ability to ensure the high quality of goods bearing Plaintift’s RS Marks and to maintain the
goodwill and reputation associated with Plaintifl” s Royal Sillc® brand

ll3. The Ressoroth Defendants’ sale of materially different goods under Plaintit`f’s
Royal Silk® mark constitutes a false designation of origin and false description or claim that the
sale of Counterfeit l39’s is authorized by Plaintili`.

114. The Ressoroth Defendants’ willful and wrongful acts constitute unfair
competition under the common law of the State ofNew York.

115. 'l`he Ressoroth Defendants’ willful and wrongful conduct has caused inoperable
injury to Plaintiff and to the goodwill of his RS Marlrs.

116. Further, the Ressoroth Defendants’ wrongful conduct has deceived and harmed
the public.

ll7. Plaintiff has no adequate remedy at law.

WHEREFORE, Melwani demands that a judgment be entered granting the following

relief:

Case 1:19-cV-01778-RA Document 1 Filed 02/26/19 Page 25 of 33

l. Preliminarily and permanently enjoining and restraining the Ressoroth Defendants
and their aftiliates, divisions, otlicers, directors, principals, servants, employees, successors and

assigns, and all those in active concert or participation with them front

(a) imitating, copying or making unauthorized use of the Royal Silk® marks;

(b) manufacturing importing exporting, distributing circulatiug, selling,
offering for sale, advertisingJ promoting or displaying goods and/or services bearing any
unauthorized reproduction, counterfeita copy or colorable imitation of the Royal Silk® marks,
either as shown at the USPTO or in conjunction with other words, marks or designs;

(c) using any mark confusingly similar to any of the Royal Silk® marks in

connection with the manufacture, promotion, advertisement display, sale, offering for sale,
production, import export, circulation or distribution of any goods or services in such manner
as to relate or connect or tend to relate or connect such goods and services in any way with
Plaintiff or his licensees or to any goods or services sold, sponsored approved by, or connected
with rumoer noyai sui<® marks

(d) engaging in any other activity, singly or with third parties, constituting unfair
competition with Melwani or his licensees, or constituting an infringement of any of the Royal
Silk® marks or Melwani’s rights in, or his rights to use or exploit such trademarks, or the
reputation and the goodwill associated with the Royal Silk® marks; and

(e) engaging in any other activity, including the effectuation of assignments or

transfers of their interests in marks confusingly similar to the Royal Silk® marks, the formation

of other corporations, partnerships, associations or other entities or the utilization of any other

25

Case 1'19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 26 of 33

devices, including transfer of goods, for the purpose of circumventing evading, avoiding or

otherwise violating the prohibitions set forth in subsections l(a) through l(d) above

2. Directing that the Ressoroth Det`endants deliver for destruction all products, labeis,
tags, artwork, prints, signs, packages, dies, plates, molds, matrices or other means of production

wrappers, receptacles and advertisements in their possession custody or control bearing

copies or colorable imitations thereof

3. Directing such other relief as the Court may deem appropriate to prevent the trade and
public from deriving any erroneous impression that any products at issue in this case that have
been offered for saie, sold or otherwise circulated or promoted by the Ressoroth Defendants are

authorized by Melwani or his licensees or are related to or associated in any way with Melwani’s

Royal Siik® goods or services

4. Awarding Meiwani all compensatory statutory, and punitive damages sustained by
him as a result of the Ressoroth Defenda;nts’ wrongiiil acts, and trebling those amounts, pursuant

to 15 U_s.c. § 1117 and is U.s.c. §1964(@).

of all sales and transfers made of all the lnfringing Goods, Whether identified or not in the

Complaint by Plaintiff, or in any subsequent amended complaints by Plaintit`f.

6. Directing that the Ressoroth Defendants provide complete accounting of all

purchases, imports, and stocks of all the Iniiinging Goods,

26

Case 1:19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 27 of 33

7. An order from the Court that an asset freeze or constructive trust be imposed over all
monies and profits in the Ressoroth Defendants’ possession and along with all monies and profits
due to the Ressoroth Defendants from Amazon and/or third parties as a result of all the sales of
infringing Goods.

8. Awarding Melwani his eosts, reasonable attorneys fees, investigation fees and
expenses, together With prejudgment and postjudgment interest

9. Awarding Melwani such other and further relief as the Court deems just and proper

Plaintiff demands a triaf by jury on ali claims so triab}e.

Dated: February 24, 2919
New York, New York p
Respectfuliy submitted by: f A__L‘/“'\-/
Prakash Melwani (pro se) ~ ,
101 Wesr 23rul si, suite 163
New York, New York 10011
'rEL; (212) 505~1818

FAX: (212) 685-5009
EMAIL: pakmelwani@oomcast. net

27

Case 1:19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 28 of 33

EXHIBET A

19-Cv-01778-RA Documentl Filed 02/26/19 Page 29 of 33

Case 1

 

 

32 esm
_ wise see m_%§§ esa ss §§£q _ § §§ § t
daan ¥mmuum
§ §§ seas 9a 53 evst §§ o §§ §§ uaw of t
§§ Ea . .__ seem .x_a § ~Em
2 wmm_q dam §§ .3 252 m nom mrs ..28 BE§.§E.m m==u__hmam a
§§ new &:ou @hnm 3 Em_hm> mv_>> m § §zubv__»cmc
xuu_»wcmmu_w m,_£ B.Dw 5 =§ mk£…im gm 22 mmi wE. .~
.moE?m..> boss § ,\.>mce“=& m§a$m cm ¢_. _¢QHS¥
§§ ».SE §§ newman “._E .HE.B"_E ..o ~¢E..£ d£,.a_.§ w
§§ 5 wear .
635 _mmmh ._=,..a:mun w §§ ns 35 iam
§§ 5 _=...e § means § sa.§§ a_._s_._s=._ owe §§ s

 

holden

 

    

grifth
mgm .ei .w.._ r.

      

..e.

 

    
 

5 .~:S_uucv
gm m£n&.~m umwa 385 _._§
..= ... sum .an._. . vann __.SE = won
.. deems a t h .w
. m=_n_uEm mwmm d . . .r,s%w.`w\..o umw . t .
§§ ._.; x ap emma §§ _1 sam
_ §§ `E wemmwm wm%onm §m 353 was
@ mw J ..rm..i,...=, w . .q

 

.q

 

E.Ew_._$mz m,wu.m_o d mw._Tw wU<OwD;,

maynard

Q.F,_G

 

z..…“,r§

 

 

rm<mo.s

 

.,<`... . ».»_..\.q »

eomammu eo~m:..€

 

29

Case 1:19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 30 of 33

EXH!B!T B

30

19-Cv-01778-RA Documentl Filed 02/26/19 Page310f33

Case 1

 

w M‘_

 

      

m£,§.m .§
.E_F §§ §§ §§ §§
tmi mem » § coww§,¢. mt

 

.».. ._. §§

.$nmzm>m aE>>.Ew .cw~m§&
usm x~o.$m.ww.w 3 Rom
.Muc.\…..m f

 

§§
.~_._B_uunu gm mE&Em §mo.oco
wman£ §§ § w 5sz 390

EN §§ §E.BEB a eis

» mF§§ §§ a

\, MH\.IQ .co~w_.:€ § vwa&am mNm
§§ Euu.§ co wcuaum_._m me .w

 

CG,C_.M
mw m mw mm H_,u
».wowsr.»... m._§&m§>,@z

 

.mEr~c= m ~mm._ 2305 ~_

`w._mu vaca §§ 633 _Cn wo uwpmr_mmz nunc mm V=Mm u£.
daan ucmm£m am

§§ 335 25 £3 .£S§ §§ m urme §§ v=_m vi
MEE umw munoz >w.:n_m mo >Mu_.~m> ours m 35 P_m:_um
w§uon 25 E.¢v. B so> m>>o=m 26 ,mrx._ww vw~_m.=:,_ v£.
.tEm cum _wn iam sov_umm _Cm>m 2 ammu we 523 m

umw uaw §§ cm E>>._o_ou SE_,> cm$u ga mcmvrmmm w£.
wao..w._w§ m,§..= ?m>w

12 _mz:w“$ B:womnm ca mm hammond m_¢u§ ummm_u m.`:.
wmtou_.cw

sami 553 ._:m§mmp m _.E.s mson §§

xww §§ auco_. .&=w Mm>o¢ .$ E_s.r x=m Em»m am mcpmcmm

: iv _

1

n

w

o

w

.»u ww.hw o.

 
 

wm~u _¥Bm w.. 1 a cw§;&
.H>E.w coa: m.wdm… md va . §§ ma gm mv

 

mE:~m~.._ Hmww
mw_.Ewm ._._onEd §§ uuuu_cm
mg Mm>a va..u co m:mmnmgm ww¢» d OO.G_.M 6qu

mcv :~u m.w.mm,“mcm h m

W§_&._ §§3$5 @\N y . .
wm §§ nw~mm
151 .. 333 §U§ gm 333 mac

v.F,m .mm>om

  

 

 

w...<wn d mm.~<.w wmu<ww_.§ >m<m

_ . §§EY 3 a

 

moimm"_ conEd

31

Case 1:19-cV-Ol778-RA Document 1 Filed 02/26/19 Page 32 of 33

EXH|BET C

32

Case 1:19-cV-01778-RA Document 1 Filed 02/26/19 Page 33 of 33

   

w
g

mca w §§

$§Bmw mE.§ Em M§o..&w§m w&om
. mmmmw 1 mmmv.m
.1...,.§ §§ §

m.£. Bum wmzw> wme…w. m:m § xwomowmma

  

 

mm 195 d mud gm

 

\

\. $»W
gm
s. im
q,`\§zs

 

 

m\.,§mm,_m wm&

q mm m.g
£om. amax an

mw §§ mB wcw$, _§Emm £_m %mmm

onw§w , m.;, Bom nw~m§mwé m womuwwwm mcm£

 

 

  

vmw z .
co~,m,§, § §§ umw .§E Emo§ § F afm §§
30 _\m
§ §§ 13

§§
_HNE.§ , §§m §§ §m §§ §

 

 

a~oz+omwmm
£om Hmmz
§ §§

 

33

.u:m._m

 

how §me §§

z:“z ao¢v»¢

§§W£m LH§KE 12 m:_._§ mm 95 e~-w

